DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/696,038 filed November 26, 2019. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a site-selective growth method for fabricating a functional device comprising: rubbing an exposed surface of the substrate with a patterned template to generate a pattern of surface charge on the exposed surface of the substrate, where triboelectric property of material comprising the substrate differs from the triboelectric property of material comprising the patterned template; and selectively depositing a two-dimensional material onto the exposed surface of the substrate such that the two-dimensional material adheres to the exposed surface in accordance with the pattern of surface charge. Claims 2-9 are also allowed based on their dependency from claim 1.
Claim 10 is allowed because none of the prior art either alone or in combination discloses a site-selective growth method for fabricating a functional device comprising: contacting an exposed surface of the substrate with a patterned template and moving the patterned template in relation to the substrate to generate a pattern of surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (Pre-Grant Publication 2020/0098564)
Kuljanishvili (US Patent 10,752,794)
Robinson (Pre-Grant Publication 2017/0175258)
Dresselhaus (Pre-Grant Publication 2015/0064471)
Najmaei (Pre-Grant Publication 2014/0251204)





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818